DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Pending: 
1-18, 20-38, 40
Withdrawn: 
11-18, 26-38
Rejected:
1-10, 20-25, 40
Amended: 
1, 6, 8-11, 20-23, 26, 40
New: 
NONE
Independent:
1, 11, 21


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 10, 20, 21, 24, 25, 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takada et al (US 2018/0216236).
Takada teaches an aluminum alloy sheet (for example, 1 mm thick, see Takada [0135]) made of a 2xxx, 5xxx, 6xxx, or 7xxx aluminum alloy [0050], wherein said aluminum sheet undergoes a surface treatment to provide a surface oxide layer with a thickness of 1-30 nm [0055]. The Mg and Cu content in the oxide layer can be controlled [0060], and the ratio of Cu/Mg in said oxide layer (i.e. subsurface) is greater than the ratio of Cu/Mg in the remaining sheet (bulk portion). Further, Takada teaches examples with composition of an AA6016 alloy (0.54wt% Mg, 0.14wt% Cu, 1.11wt% Si, [0138]). Takada teaches an aluminum alloy article with a subsurface portion (i.e. oxide layer) and a bulk portion (remainder of said aluminum sheet), wherein the subsurface portion contains a Cu/Mg atomic concentration ratio for example 5 of 1.5 (0.59at%Cu/0.39at% Mg=1.5), which falls the ratio range of instant claim 1 of “about 0.2 to about 5.0”. Further concerning amended claim 1, example 5 of Takada has a concentration of Mg in the subsurface (oxide) portion less than in the bulk portion (oxide layer Mg amount: 0.39at%, bulk Mg amount: 0.49at%, see Table 1 below), which meets the amended limitation. Additionally, Takada does not specify any Cu in the subsurface portion (oxide layer) is in the agglomerated form (wherein “agglomerated form” is discussed in the instant specification at [0053]). Therefore, because Takada teaches an example of an aluminum alloy article with a subsurface portion (oxide layer) and bulk portion that falls within the claimed parameters, it is held that Takada anticipates the presently claimed invention.
Concerning claim 2, AA6016 alloy (0.54wt% Mg, 0.14wt% Cu, 1.11wt% Si), qualifies as a 6xxx aluminum alloy.
	Concerning claim 5, the claimed language “up to 0.10 wt%” does not require a minimum amount of Ni, Sc, Sn, Be, etc. to be present, and therefore Takada (who does not specify the mandatory presence of Ni, Sc, Sn, Be, etc.) is held to meet said limitation.
Concerning claim 6, Takada teaches a rolled sheet (examples, [0135]) with a thickness of 1mm, which falls within the claimed range.
	Concerning claim 7, the oxide layer of Takada (thickness 1-30 nm, [0055]) meets the claimed subsurface portion’s depth of ≤5µm.
Concerning claim 8, the atomic concentration of Cu/Mg throughout the bulk of the AA6016 sheet is approximately: 0.33% Cu, 0.49% Mg, 1.15% Si, balance aluminum (see Table 1 below for conversion details).
element
wt %
 
atomic weight (g/mol)
weight 
 
atomic %
 
wt%---> at%
 
 
 
 
 
Cu
0.14
 
63.546
8.89644
 
0.33%
Mg
0.54
 
24.305
13.1247
 
0.49%
Si
1.11
 
28.0855
31.174905
 
1.15%
Al
98.21
 
26.98154
2649.857043
 
98.03%
 
 
 
 
 
 
 
 
 
 
wt total=
2703.053088
 
100.00%

Table 1: conversion of alloying ranges of AA6016 from wt% to at%
The Cu/Mg ratio in the bulk averages approximately 0.33/0.49=0.67. For example 5 (Table 1), the Cu/Mg ratio for the subsurface/oxide layer is 1.51 (0.59/0.39). The difference between the Cu/Mg ratio in the bulk (0.67) and the Cu/Mg ratio in the subsurface oxide layer (1.51) is an increase of 125%, which meets the claimed minimum increase of instant claim 8.
Concerning claims 20 and 40, the aluminum alloy article of Takada is used for members or components of transportation equipment such as automobiles, ships, and aircraft [0002], which meets the instant aluminum alloy article limitation.
Concerning claim 21, the aluminum alloy article of Takada comprises an oxidized copper layer (Table 1, etc., examples), and does not mention the presence of Cu in any other form beside copper oxide in said layer, therefore meets the instant limitation.
Concerning claims 24 and 25, the aluminum alloy article of Takada includes said oxide layer of with a thickness 1-30 nm, [0055], which falls within/is included by the claimed subsurface portion’s depth of about 5µm (claim 24) and about 2 µm (claim 25), and therefore meets the instant limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (US 2018/0216236) as applied to claim 1 above, further in view of teaching reference “ASM Handbook: Vol. 2” pp 15-28.
Takada teaches an aluminum alloy article with a preferable composition of AA6016, but
Takada does not specify the Fe content of AA6016. However, teaching reference ASM Handbook: Vol. 2 teaches that AA6016 contains ≤0.50% Fe (see Table 2 plus footnotes, single values denote maximums), which overlaps the Fe range of instant claim 3. One of ordinary skill in the art, given the disclosure of Takada, would have understood AA6016 allows a maximum of ≤0.50% Fe (as set forth by teaching reference ASM Handbook: Vol. 2), which substantially overlaps the claimed 0.05-0.50% Fe (claim 3), and therefore meets the instantly claimed alloying ranges.

Claims 4, 9, 10, 20-25, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (US 2018/0216236).
Takada is discussed in paragraphs above. Takada teaches the aluminum alloy sheet can be any 6xxx series alloy [0050], and therefore broadly overlaps the alloying ranges of claim 4.
Concerning claim 9, as set forth above, Takada teaches the Mg and Cu content in the oxide layer can be controlled [0060], and the ratio of Cu/Mg in said oxide layer (i.e. subsurface) is greater than the ratio of Cu/Mg in the remaining sheet (bulk portion). It would have been within the level of one of ordinary skill in the art to have adjusted the Cu/Mg ratio in the oxide layer to ≥200% of the Cu/Mg ratio in the bulk layer.
	Concerning claim 10, though Takada does not teach an example with a Cu/Mg atomic ratio in the subsurface layer between 2.0-5.0 (example 5 of Takada is drawn to a Cu/Mg ratio in the oxide/subsurface layer of 1.51), Takada teaches the Mg and Cu content in the oxide layer can be controlled [0060]. It would have been within the level of one of ordinary skill in the art to have adjusted the Cu/Mg ratio in the oxide layer to between 2.0 to 5.0, because Takada teaches controlling the oxide layer to have a Cu amount of <0.6at%, and a Mg amount of 0.1-30 at% (see Takada at claim 1, etc.).
When the Examiner has established a prima facie obviousness, the burden then shifts to the applicant to rebut. In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal may take the form of “a comparison of test data showing that the claimed compositions possess unexpectedly improved properties… that the prior art does not have, that the prior art is so deficient that there is no motivation to make what might otherwise appear to be obvious changes, or any other argument.. that is pertinent.” Id. at 692-93; USPQ2d 1901. Applicant has not clearly shown specific unexpected results with respect to the prior art of record or criticality of the instant claimed range (wherein said results must be fully commensurate in scope with the instantly claimed ranges, etc. see MPEP 716.02 d).

Concerning claims 20 and 40, the aluminum alloy article of Takada is used for members or components of transportation equipment such as automobiles, ships, and aircraft [0002], and therefore meets the instant aluminum alloy article limitations.
Concerning claim 21, the aluminum alloy article of Takada comprises an oxidized copper layer (Table 1, etc., examples). It would have been obvious to one of ordinary skill in the art, given the disclosure of Takada, to have formed an aluminum alloy article with an oxide layer ≥30at% Cu in copper oxide form, because Takada does not mention the presence of Cu in any other form beside copper oxide in said layer.
Concerning claims 22 and 23, though Takada does not specify the state of Cu, because Takada teaches a product produced by substantially the same process as claimed, including a surface modifying step and oxidized Cu layer (see [0043]), then substantially the same Cu-O compound (cl. 22), Cu ion, and elemental Cu are expected to be present in the prior art material, as for the instant invention.
Concerning claims 24 and 25, the aluminum alloy article of Takada includes said oxide layer of with a thickness 1-30 nm (see Takada [0055]).  Therefore the oxide layer in Takada (equivalent to the claimed “subsurface portion”) would be located in an area between the surface and a depth of about 5µm (claim 24) or about 2 µm (claim 25), and therefore meets the instant limitations.

Response to Amendment
In the response filed on 8/10/22 applicant amended claims 1, 6, 8-11, 20-23, 26, 40 and submitted various arguments traversing the rejections of record. No new matter has been added.
Applicant’s argument that the prior art does not teach or suggest the amended features of a) “a concentration of Mg in the subsurface portion is less than in the bulk portion” or b) “no more than 10 wt% of Cu in the subsurface portion is in an agglomerated form based on the total amount of Cu in the subsurface” has not been found persuasive. 
Concerning a), as set forth above, example 5 of Takada has a concentration of Mg in the subsurface (oxide) portion less than in the bulk portion (oxide layer Mg amount: 0.39at%, bulk Mg amount: 0.49at%, see Table 1 below), which meets the amended limitation. 
Concerning b), Takada does not specify any Cu in the subsurface portion (oxide layer) is in the agglomerated form (wherein “agglomerated form” is discussed in the instant specification at [0053]), and therefore meets the instant limitation.
In conclusion, because Takada teaches an aluminum alloy article with a subsurface portion (oxide layer) and bulk portion that falls within the claimed ratios and parameters, it is held that Takada anticipates or has created a prima facie case of obviousness (see rejections above) of the presently claimed invention.
When the Examiner has established a prima facie obviousness, the burden then shifts to the applicant to rebut. In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal may take the form of “a comparison of test data showing that the claimed compositions possess unexpectedly improved properties… that the prior art does not have, that the prior art is so deficient that there is no motivation to make what might otherwise appear to be obvious changes, or any other argument.. that is pertinent.” Id. at 692-93; USPQ2d 1901. Applicant has not clearly shown specific unexpected results with respect to the prior art of record or criticality of the instant claimed range (wherein said results must be fully commensurate in scope with the instantly claimed ranges, etc. see MPEP 716.02 d).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        11/17/2022